[Cite as State v. Oliver, 2011-Ohio-3950.]


                                         COURT OF APPEALS
                                     DELAWARE COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT

STATE OF OHIO

        Plaintiff-Appellee

-vs-

KEVIN OLIVER, II

        Defendant-Appellant

JUDGES:
Hon. William B. Hoffman, P.J.
Hon. Julie A. Edwards, J.
Hon. Patricia A. Delaney, J.

Case No. 11CAA020021


OPINION


CHARACTER OF PROCEEDING:                        Appeal form the Delaware County Court of
                                                Common Pleas, Case No. 09 CR I 09 0450


JUDGMENT:                                        Reversed and Final Judgment Entered


DATE OF JUDGMENT ENTRY:                          August 8, 2011

APPEARANCES:

For Plaintiff-Appellee                          For Defendant-Appellant


CAROL HAMILTON O'BRIEN                          WILLIAM T. CRAMER
Delaware County Prosecuting Attorney            470 Olde Worthington Road, Suite 200
GREGORY A. TAPOCSI                              Westerville, Ohio 43082
Assistant Prosecuting Attorney
140 N. Sandusky St., 3rd Floor
Delaware, Ohio 43015
Hoffman, P.J.


         {¶1}    Defendant-appellant Kevin Oliver, II appeals the sentence entered by the

Delaware County Court of Common Pleas, following his guilty plea to six counts of

burglary, two counts of attempted burglary, and one count of grand theft. Appellant was

ordered to serve a total of nine and one half years in prison in addition to other

penalties.      The trial court included the following in its Judgment Entry of Sentence

entered January 28, 2011:

         {¶2}    “The Court does not approve the Intensive Prison Program or Transitional

Control.”

         {¶3}    It is from his sentencing entry Appellant prosecutes this appeal assigning

as error:

         {¶4}    “I. DEFENDANT’S STATE AND FEDERAL RIGHTS TO DUE PROCESS

WERE VIOLATED WHEN THE TRIAL COURT DISAPPROVED TRANSITIONAL

CONTROL UNDER R.C. 2967.26 AT SENTENCE.”1

         {¶5}    This Court has previously addressed this exact issue in State v. Spears,

2011-Ohio-1538. Upon review we adhere to our prior precedent.

         {¶6}    Appellant’s sole assignment of error is sustained.




1
    A rendition of the facts is unnecessary for our disposition of this appeal.
       {¶7}   The judgment of the trial court is reversed.


By: Hoffman, P.J.

Edwards, J. and

Delaney, J. concur

                                             s/ William B. Hoffman _________________
                                             HON. WILLIAM B. HOFFMAN


                                             s/ Julie A. Edwards___________________
                                             HON. JULIE A. EDWARDS


                                             s/ Patricia A. Delaney _________________
                                             HON. PATRICIA A. DELANEY


           IN THE COURT OF APPEALS FOR DELAWARE COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


STATE OF OHIO                                :
                                             :
       Plaintiff-Appellee                    :
                                             :
-vs-                                         :          JUDGMENT ENTRY
                                             :
KEVIN OLIVER, II                             :
                                             :
       Defendant-Appellant                   :          Case No. 11CAA020021


       For the reason stated in our accompanying Opinion, the judgment of the

Delaware County Court of Common Pleas is reversed. This Court orders the Judgment

Entry of Sentence entered by the trial court and filed on January 28, 2011, shall

constitute the final judgment of sentence with the singular exception the first full
paragraph on page three thereof, which reads, “The Court does not approve the

Intensive Prison Program or Transitional Control” is ordered stricken therefrom.




                                            s/ William B. Hoffman _________________
                                            HON. WILLIAM B. HOFFMAN


                                            s/ Julie A. Edwards___________________
                                            HON. JULIE A. EDWARDS


                                            s/ Patricia A. Delaney
                                            HON. PATRICIA A. DELANEY